Citation Nr: 0730720	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from September 
1983 to July 1986, from January 1987 to October 1994, and had 
subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in May 2005, and a substantive appeal was received 
in November 2005.  The veteran testified at a hearing before 
the RO in August 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed entitlement to service connection for 
low back disability.  He does not claim a specific in-service 
injury, but contends that this disorder is related to 
carrying equipment and working on aircrafts during service.    

The veteran has submitted an April 2005 letter from Paul 
Oliver, M.D. to the effect that it is his opinion that the 
veteran's low back disability is related to lifting during 
service.  However, the letter does not indicate that Dr. 
Oliver reviewed the veteran's service medical records.  
Rather, it appears that Dr. Oliver was relying on the 
veteran's self-reported history.  The Board therefore finds 
the opinion to be less than adequate.  However, in view of 
the opinion, the Board does believe that a VA examination and 
opinion (based on a review of the claims file) is now 
necessary to comply with 38 C.F.R. § 3.159(c)(4) (2006).  

The medical evidence is also unclear as to whether a current 
chronic low back disability has even been diagnosed.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and in light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current chronic low back disability 
capable of diagnosis should be clearly 
reported.  If current chronic low back 
disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such low back disability is causally 
related to the veteran's active duty 
service, to include duties during active 
duty service.  A rationale for such 
opinion should be furnished. 

3.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of service connection for low 
back disability.  Unless the benefit 
sought is granted, the veteran should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



